—Judgment, Supreme Court, Bronx County (Robert Straus, J.), rendered July 10, 1996, convicting defendant, after a jury trial, of assault in the second degree and endangering the welfare of a child, and sentencing her, as a second felony oifender, to concurrent terms of 3 to 6 years and 1 year, respectively, unanimously affirmed.
The trial court properly exercised its discretion in finding that a pediatrician with 16 years experience, who had treated children with burns of the same nature as those received by the complainant, and whose professional instruction to medical students included how to determine the cause of burns, possessed the requisite skill and experience to be considered a medical expert on the subject of the causation of the burns (see, Fuller v Preis, 35 NY2d 425, 431; Edgewater Apts. v Flynn, 216 AD2d 53). Concur — Lerner, P. J., Sullivan, Milonas, Rosenberger and Ellerin, JJ.